DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-6, 8, 10-11, the term “plasma” is used interchangeably for different steps.  It is unclear whether the same plasma is used, different plasmas, or a subcombination.  One option to overcome the rejection is to use terms such as “first plasma,”  “second plasma” and “third plasma.”
	In claim 2, the term “the deposition film deposited on the film to be etched” lacks proper antecedent basis because claim 1 does not cite that the deposition film is deposited on the film to be etched.  It is possible to have selective deposition, therefore this term lacks proper antecedent basis.	
Claims 7, 9 and 12 fail to cure the indefiniteness of the base claim, and are therefore also 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narishige et al (US 2015/0303069 A1).
	Narishige discloses a plasma processing method in which plasma etching (see abstract) is performed on a film to be etched 340, 350 [0074] by using a mask 330 (Fig. 7A, [0076]), the plasma processing method comprising:
	a deposition step of depositing a deposition film 352 containing a boron element (boron nitride [0095]) while a radio frequency power 131 [0104] is supplied to a sample table 112 [0060] on which a sample “W” (Fig.3) formed with the film to be etched is placed [0057]; and
	an etching step of etching the film to be etched by using plasma after the deposition step [0099] (note, etching is conducted multiple times ME1 to ME4 [0099], which encompasses depositing prior to etching).
	As to claims 2 and 3, Narishige discloses that the etching process includes a hydrogen bromide gas and a fluorine-containing gas (HBr and C4F8 [0086]).  Narishige fails to explicitly disclose that this removes the deposition film as cited, however since the same steps are conducted as in the instant invention, the same results are expected.
	As to claim 12, Narishige discloses the film to etched is polysilicon [0077], silicon oxide .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Narishige et al (US 2015/0303069 A1) in view of Liu et al (US 2009/0004870 A1).
	As to claims 4-8 and 10, Narishige discloses to include a boron-containing element (BCl3 [0090], or other boron-containing gases [0095], in a mixture of HBr / C4F8 / BCl3 / Ar [0101]).
4F8, that it is a known technique to also include a carrier gas such as N2 [0046].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a nitrogen element-containing gas such as N2 in the method of Narishige because Liu teaches it is a known and useful technique in plasma etching, and such is expected to give the predictable result of an etched film.
	Further as to claims 8, 9 and 11, Narishige discloses to include C4F8.  Narishige discloses that other fluorocarbon gases can be included [0115], but Narishige fails to disclose CF4.  Liu teaches that a useful fluorocarbon as an alternative to C4F8 is CF4 [0046].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include CF4 as the fluorocarbon in the method of Narishige because Liu teaches it is a functionally equivalent fluorocarbon for etching processes, and it is expected to give the predictable result of an etched structure.  Note, as to claim 11, the removing step is performed between other steps because multiple steps are conducted, which encompasses performing them after one another as cited.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited to show processing with deposition of protective films and etching.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713